DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-25, 28, 30-31, 33-34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chen), U.S. Patent No. 9,980,257.
Regarding Claims 21 and 30, Chen discloses a method implemented by a 
wireless transmit/receive unit (WTRU) (i.e., UE 1202; see figure 12), the method comprising:
receiving a first resource grant for periodic uplink transmission and a second resource grant for periodic uplink transmission (i.e., an eNB may generate an uplink resource grant for a UE to schedule uplink communications… the eNB may generate a second uplink resource grant for the UE or one or more other UEs to schedule uplink communications; see col. 26, lines 28-30 and col. 28, lines 10-12), wherein the first resource grant and the second resource grant are different resource grants (i.e., an eNB may generate an uplink resource grant for a UE to schedule uplink communications for the UE based on a TTI comprising one or more symbols, a slot, etc… the eNB may generate a second uplink resource grant for the UE or one or more other UEs to schedule uplink communications based on a second TTI.; see col. 26, lines 28-31 and col. 28, lines 10-13), receiving an indication that data of a first logical channel is to be transmitted using the first resource grant, and receiving and an indication that data of a second logical channel is to be transmitted using the second resource grant (in other words, the uplink resource grant to include the one or more parameters. For example, resource grant generating component 1220 may specify a starting offset and/or system bandwidth in the resource grant to indicate a size of the one or more RB groups within a TTI allocated for control or data transmissions on one or more uplink channels.; see col. 27, lines 37-42);
transmitting data of the first logical channel in accordance with the first resource grant (as shown in figure 12); and
transmitting data of the second logical channel in accordance with the second resource grant (as shown in figure 12).
Regarding Claims 22 and 31, Chen discloses further comprising not 
transmitting the data of the first logical channel using the second resource grant, and not transmitting the data of the second logical channel using the first resource grant (in other words, the UE communicates during the TTI based on the uplink resource grant; see col. 27, lines 3-6 and col. 28, lines 29-40).
Regarding Claims 24 and 33, Chen discloses further comprising receiving the 
first resource grant and the second resource grant via a radio resource control (RRC) message (i.e. scheduling component 602 can communicate the uplink resource grant to the UE 1202 in RRC signaling; see col. 32, lines 58-60).
Regarding Claims 25 and 34, Chen discloses further comprising associating the 
first resource grant with a first periodicity and a first index, and associating the second resource grant with a second periodicity and a second index (i.e., resource grant generating component 1220 may generate the uplink resource grant to include the one or more parameters. For example, resource grant generating component 1220 may specify a starting offset and/or system bandwidth in the resource grant to indicate a size of the one or more RB groups within a TTI allocated for control or data transmissions on one or more uplink channels.; see col. 27, lines 36-42).
Regarding Claims 36 and 28, Chen discloses a wireless transmit / receive unit 
(WTRU) (i.e., UE 1202; see figure 12) comprising:
a receiver configured to receive first periodic uplink transmission information and second periodic uplink transmission information, wherein the first periodic uplink transmission information and the second periodic uplink transmission information are different (i.e., an eNB may generate an uplink resource grant for a UE to schedule uplink communications for the UE based on a TTI comprising one or more symbols, a slot, etc… the eNB may generate a second uplink resource grant for the UE or one or more other UEs to schedule uplink communications based on a second TTI.; see col. 26, lines 28-31 and col. 28, lines 10-13);
the receiver further configured to receive configuration information indicating that data of a first logical channel is allowable for transmission in accordance with the first periodic uplink transmission information and that data of a second logical channel is allowable for transmission in accordance with the second periodic uplink transmission information, wherein the first logical channel and the second logical channel are different logical channels (i.e., resource grant generating component 1220 may generate the uplink resource grant to include the one or more parameters. For example, resource grant generating component 1220 may specify a starting offset and/or system bandwidth in the resource grant to indicate a size of the one or more RB groups within a TTI allocated for control or data transmissions on one or more uplink channels.; see col. 27, lines 36-42…scheduling component 602 may communicate the uplink resource grant over one or more downlink channels in downlink signals (e.g., a PDCCH, or uPDCCH, etc.); see col. 26, lines 61-63); and
a transmitter configured to transmit data of the first logical channel in accordance with the first periodic uplink transmission information (as shown in figure 12); and
the transmitter further configured to transmit data of the second logical channel in accordance with the second periodic uplink transmission information (as shown in figure 12), wherein the first logical channel and the second logical channel are different logical channels (i.e., eNB 1204 and UE 1202 may have established one or more downlink channels over which downlink signals 1209 can be transmitted by eNB 1204 (e.g., via transceiver 1256) and received by UE 1202 (e.g., via transceiver 1206) for communicating control and/or data messages (e.g., signaling) from the eNB 1204 to the UE 1202 over configured communication resources. Moreover, for example, eNB 1204 and UE 1202 may have established one or more uplink channels over which uplink signals 1208 can be transmitted by UE 1202 (e.g., via transceiver 1206) and received by eNB 1204 (e.g., via transceiver 1256) for communicating control and/or data messages (e.g., signaling) from the UE 1202 to the eNB 1204 over configured communication resources.; see col. 17, line 60-col. 18, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 26-27, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Moulsley et al. (Moulsley), U.S. Publication No. 2011/0143764.
Regarding Claims 23 and 32, Chen discloses the method and WTRU as 
described above.  Chen fails to disclose further comprising making a determination to cancel a transmission scheduled on one or more resources associated with the first resource grant and the second resource grant, based upon receipt of a physical downlink control channel (PDCCH) message.  Moulsley discloses further comprising making a determination to cancel a transmission scheduled on one or more resources associated with the first resource grant and the second resource grant, based upon receipt of a physical downlink control channel (PDCCH) message (i.e., currently it is proposed to activate or deactivate the schedule using a message on the control channel PDCCH.; see paragraph [0035]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Moulsley’s invention with Chen’s invention to propose a method improving the reliability of transmission of the SPS messages, improve the robustness of SPS messages without causing more delay in the signaling and improve the reliability of the SPS messages without increasing the amount of overhead or without changing the current transceiver implementation (see paragraphs [0018]-[0020] of Moulsley).
Regarding Claims 26 and 35, Chen discloses the method and WTRU as 
described above.  Chen fails to disclose further comprising separately deactivating one or more of the first resource and the second resource grant.  Moulsley discloses further comprising separately deactivating one or more of the first resource and the second resource grant (i.e., currently it is proposed to activate or deactivate the schedule using a message on the control channel PDCCH. An existing message format would be used. The same scheduling messages are also proposed for controlling a semi-persistent schedule (SPS). This control may be to activate, deactivate or modify a SPS. A SPS (for which some parameters may be configured by higher layers), grants resources on a periodic basis in order to match the needs of specific applications; see paragraph [0035]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Moulsley’s invention with Chen’s invention to propose a method improving the reliability of transmission of the SPS messages, improve the robustness of SPS messages without causing more delay in the signaling and improve the reliability of the SPS messages without increasing the amount of overhead or without changing the current transceiver implementation (see paragraphs [0018]-[0020] of Moulsley).
Regarding Claims 27 and 35, Chen discloses the method and WTRU as 
described above.  Chen fails to disclose further comprising separately activating one or more of the first resource and the second resource grant.  Moulsley discloses further comprising separately activating one or more of the first resource and the second resource grant (i.e., currently it is proposed to activate or deactivate the schedule using a message on the control channel PDCCH. An existing message format would be used. The same scheduling messages are also proposed for controlling a semi-persistent schedule (SPS). This control may be to activate, deactivate or modify a SPS. A SPS (for which some parameters may be configured by higher layers), grants resources on a periodic basis in order to match the needs of specific applications; see paragraph [0035]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Moulsley’s invention with Chen’s invention to propose a method improving the reliability of transmission of the SPS messages, improve the robustness of SPS messages without causing more delay in the signaling and improve the reliability of the SPS messages without increasing the amount of overhead or without changing the current transceiver implementation (see paragraphs [0018]-[0020] of Moulsley).  
	
Claim(s) 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Damnjanovic et al. (Damnjanovic), U.S. Publication No. 2014/0126399.
Regarding Claims 29 and 37, Chen discloses the method and WTRU as 
described above.  Chen fails to disclose further comprising one or more of indicating that the data of the first logical channel is not allowed to be transmitted in accordance with the first periodic uplink transmission, and indicating that the data of the second logical channel is not allowed to be transmitted in accordance with the second periodic uplink transmission.  Damnjanovic discloses further comprising one or more of indicating that the data of the first logical channel is not allowed to be transmitted in accordance with the first periodic uplink transmission, and indicating that the data of the second logical channel is not allowed to be transmitted in accordance with the second periodic uplink transmission (i.e., prior to block 1105, UE 115-b may not have uplink resources granted by either eNB[A] 805-a or eNB[B] 805-b.; see paragraph [0112]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Damnjanovic’s invention with Chen’s invention for managing mapping of packet payloads to uplink grants for multiflow operation (see paragraph [0009] of Damnjanovic).
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645       
December 14, 2022